department of the treasury internal_revenue_service washington d c government entities division significant issue nos date pee contact person identification_number telephone number t 0-b2 employer_identification_number dear sir or madam this is in reference to a ruling_request dated date submitted by representatives of x concerning the federal tax consequences under sec_4942 sec_4945 and sec_501 of the internal_revenue_code code of certain proposed activities described below x is recognized as exempt from federal_income_tax under sec_501 of the code and is classified as a private_foundation within the meaning of sec_509 y has also been recognized as exempt under sec_501 of the code and is not a private_foundation because it is an organization described in sec_509 and sec_170 x's purposes as stated in its articles of incorporation are to engage in missionary work on a world wide basis either directly or indirectly by assisting such organizations as do actively engage in missionary work and qualify as exempt_organizations for purposes of federal tax law to accept hold invest re-invest and administer any gifts bequests devises benefits of trusts except as trustee and property of any sort without limitation as to amount or value and to use disburse or donate the income or principal thereof for exclusively religious and charitable purposes in x began active_conduct of exempt_activities x began producing audio recordings of the bible in various languages and dialects duplicating them onto audiocassette tapes and distributing the tapes free of charge to tax-exempt missionary organizations for distribution to their workers around the world later x added a custom-made cassette tape player specifically designed for use in remote areas y was organized for the purpose of engaging in missionary work on a worldwide basis funded with an initial gift from its founder and dependent on continuing support from the public a church planting effort was started in z and an evangelistic missionary outreach utilizing audiocassette tape recordings of the bible in the native languages opened in m also through the in-kind grant of tapes and players from x y distributes free tapes of the bible and bible messages directly to missionaries chaplains pastors friends and supporters of the ministry for use in their personal development and ministry in x expanded its missionary outreach to include chaplains in u s jails and prisons in addition to the free audiocassette tapes and cassette tape players distributed through y free bible based reading material a videotape lending program and personal on-site visits by x's ordained minister in charge were offered as a result of these visits x became aware of the need for more support and training of prison chaplains x began organizing and conducting 3-day chaplain enrichment seminars focusing on topics specifically designed to equip prison chaplains to effectively present the gospel message to inmates the seminars include presentations by renowned christian speakers on subjects designed to strengthen the chaplains' grasp of the bible and equip them to teach biblical truth that can change the lives of prison inmates the seminars are open to any chaplain who ministers to the incarcerated or those in need subject_to space availability the spouses of the chaplains are also invited to attend so they may become more knowledgeable and supportive of their husband's or wife's ministry each chaplain must pay for his travel_expenses to the seminars which are held at convenient locations throughout the united_states lodging food tips speaker fees and other seminar costs are paid_by x attendees may select from three different topics at three different times spring summer fall and at three different locations midwest west east but must register in advance since available space is limited to about persons for each seminar tapes of the seminars are available to attendees and to chaplains not able to attend the seminars x's future plans include permanent training centers for prison chaplains and missionaries x also plans to offer to the chaplains the free audiocassette tapes and cassette tape players currently distributed by y as a result of the response received by x from the chaplain enrichment seminars y in began to look at the possibility of religious training seminars for all evangelical missionaries pastors and other church leaders in z y had for several years held annual training and planning sessions for its own missionaries in z the planning became reality in the response from the first meeting resulted in a promise to the attendees to try and find the financial means for a second more intensive training scheduled for y realizing its potential public support base could not handle the anticipated financial requirements approached x about assuming the administration financial responsibility of the annual seminars and the operation of a bible training school each seminar would be to days in length focussed on intensive pastoral training for religious leaders and missionaries in z or surrounding countries and open to any religious leader or missionary wishing to attend subject_to space availability attendees would pay a small registration fee and travel_expenses and x would be responsible for lodging food tips speakers translators and all other seminar related costs y would continue to fund the renovations of the bible training school buildings but x would accept responsibility for establishing funding and carrying out the effective administration of the school sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable or educational_purposes sec_1_501_c_3_-1 of the income_tax regulations provides the term charitable as used in sec_501 includes the relief of the poor and distressed or of the underprivileged and the advancement of religion sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation sec_4942 of the code provides the term undistributed_income means with respect to any private_foundation for any taxable_year as of any time the amount by which - the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount under sec_4942 of the code the term qualifying_distribution means any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 sec_170 purposes include religious charitable and educational_purposes the term also includes any amount_paid to acquire an asset used or held for use directly in carrying out one or more purposes described in sec_170 sec_4945 of the code imposes a tax on each taxable_expenditure made by private_foundations sec_4945 of the code provides the term taxable_expenditure includes any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes unless the grant satisfies the requirements of subsection g sec_4945 of the code provides that the term taxable_expenditure includes any amount_paid or incurred for any purpose other than one specified in sec_170 expenditures made by x in distributing audiocassette tapes cassette tape players and bible-based printed materials to prison chaplains are made exclusively to assist the chaplains in performing their charitable and religious activities expenditures made by x in organizing and conducting religious training seminars for prison chaplains including the establishment and operation of training centers are made exclusively to strengthen the chaplains’ grasp of the bible and equip them to teach biblical truth that can change the lives of prison inmates these expenditures qualify as the advancement of religion and are thus religious and charitable in nature expenditures to be made by x in organizing and conducting religious training seminars for missionaries pastors and other church leaders including the establishment and operation of training centers are made for the purpose of intensive pastoral training for religious leaders and missionaries these expenditures qualify as the advancement of religion and are thus religious and charitable in nature since the expenditures described above are for religious and charitable purposes and are not grants to individuals for travel study or other similar purposes they are qualifying distributions within the meaning of sec_4945 of the code and are not taxable_expenditures as defined in sec_4945 accordingly we conclude as follows expenditures made or to be made by x in distributing audiocassette tapes cassette tape players and bible-based printed materials to prison chaplains are not taxable_expenditures within the meaning of sec_4945 of the code and are therefore not subject_to the tax imposed by that section expenditures made by x in organizing and conducting religious training seminars for prison chaplains including the establishment and operation of training centers are not taxable_expenditures within the meaning of sec_4945 and are therefore not subject_to the tax imposed by that section expenditures to be made by x in organizing and conducting religious training seminars for missionaries pastors and other church leaders including the establishment and operation of training centers will not be taxable_expenditures within the meaning of sec_4945 and would therefore not be subject_to the tax imposed by that section the expenditures mentioned in item sec_1 through above are qualifying distributions within the meaning of sec_4942 of the code the activities described herein do not adversely affect x's exemption under sec_501 c of the code these rulings are based on the understanding that there will be no material changes in the facts upon which they are based also these rulings are directed only to the organization that requested them sec_6110 of the code provides that these rulings may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed robert c hatper robert c harper jr manager exempt_organizations technical group
